MORRISON, Presiding Judge.
Relator was on December 6, 1945, convicted in Cause No. 4869 in the district court of Palo Pinto County, and his punishment assessed at confinement in the penitentiary for life. Said conviction was appealed to this court and was affirmed. Hill v. State, 149 Texas Cr. Rep. 324, 194 S.W. 2d 266.
Relator presented his application for writ of habeas corpus to the judge of the district court of Palo Pinto County who granted the writ and made it returnable to this court.
Relator contends that the verdict will not support the judgment, and said judgment is therefore void. He relies upon Shaver v. State, 153 Texas Cr. Rep. 493, 221 S.W. 2d 609. In Shaver, the jury found the accused guilty only of the offense of forgery, which was the primary offense charged, and made no finding as to the two prior convictions alleged for enhancement. In the case at bar, the indictment consisted of two counts. Counts one charged the primary offense of forgery and further charged two prior convictions for felonies. In his charge, the court submitted the first count of the indictment in its entirety and told the jury that if they found petitioner guilty of the primary offense and further found that he was the same person who had been convicted in the prior cases alleged for enhancement to find him guilty “as charged in the first count of the indictment.” The jury’s verdict so read, and the judgment gave application thereto.
We find the indictment, verdict, and judgment sufficient.
The relief prayed for is denied.